Citation Nr: 1302462	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  09-36 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Durham, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision, which denied a claim for service connection for PTSD.  

The Board notes that the claim on appeal has previously been characterized as entitlement to service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, in light of the fact that the claims file contains VA treatment records diagnosing the Veteran with psychiatric disabilities other than PTSD, to include an adjustment disorder with mixed anxiety and depressed mood, this issue on appeal has been characterized to consider all reported psychiatric disabilities in accordance with Clemons.

The Board notes that the Veteran requested a Board hearing in September 2009.  However, as the Veteran subsequently withdrew this request for hearing in March 2010, the Board will proceed to adjudicate the claim, as done below. 

The record reflects that additional evidence was associated with the claims file after the most recent supplemental statement of the case (SSOC) was issued.  However, the Veteran submitted a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that he has PTSD as a result of his active duty service.  Specifically, the Veteran has alleged two in-service stressor incidents occurred which he believes caused his PTSD.  In a June 2007 statement, the Veteran reported that, while serving perimeter guard duty in 1967 in Vietnam, he came under mortar fire from the enemy.  The Veteran also asserted in a February 2007 VA treatment record that he witnessed 2 helicopters crash into each other, which also served as a stressor incident. 

In October 2007, a memorandum was issued regarding the Veteran's reports that he was subjected to mortar rounds when he was on perimeter guard duty.  This memorandum indicated that there was insufficient information to forward to Joint Services Records Research Center (JSRRC) in order to verify this stressor.  Specifically, the Veteran did not provide a unit assignment during the incident or the date the incident occurred within a 60-day timeframe.  This memorandum noted that there is no evidence documented in the Veteran's service personnel records of the Veteran experiencing stressful events that could be used in generating a JSRRC request.  Therefore, it was determined that a request for corroboration of an in-service stressor should not be submitted to JSRRC.  

Since this memorandum was issued, however, it was asserted in the January 2010 Statement of Accredited Representative in Appealed Case that the Veteran came under attack from mortar rockets on August 2, 1967, while serving with the 5th Light Equipment Maintenance Company in Long Binh, Vietnam.  

Additionally, the Board notes that, in recent years, the regulations governing PTSD have been amended, effective July 13, 2010.  75 Fed. Reg. 39843-52 (July 13, 2010).  Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service.  Id.

However, the Veteran's reported stressor of coming under mortar attack is not consistent with the places, types and circumstances of the Veteran's service as a chemical repairman, and his reported stressor of witnessing 2 helicopters crash into one another does not appear to be related to a fear of military or terrorist activity.  Thus, verification of the Veteran's reported stressors is required in this case.  

As such, verification should be attempted and thereafter the Veteran should be scheduled for a VA examination to diagnose him with all current psychiatric disabilities, to include PTSD in accordance with the criteria for PTSD as set forth in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM- IV), and to determine whether this PTSD or any other psychiatric disability was caused by his active duty service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  

Finally, as this issue is already being remanded, the RO should take this opportunity to obtain any and all VA medical records that have not yet been associated with the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain any and all VA treatment records that have not yet been associated with the claims file.

2. After requesting further elaboration from the Veteran regarding the details and dates of his reported stressor incident involving the helicopter crash, ask the JSRRC to provide any available information which might corroborate the Veteran's reported stressor of witnessing 2 helicopters crash into one another, as well as his reported stressor of being subjected to mortar rounds when he reports he was on perimeter guard duty on August 2, 1967, while serving with the 5th Light Equipment Maintenance Company in Long Binh, Vietnam.

3. Then, schedule the Veteran for an appropriate VA examination for his claim for service connection for an acquired psychiatric disability, to include PTSD.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of symptoms relating to his claimed PTSD and psychiatric disabilities.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should diagnose the Veteran with all psychiatric disabilities and determine whether he has a diagnosis of PTSD in accordance with the criteria set forth in the DSM-IV.  The examiner should reconcile the diagnoses found on examination with those diagnosed in the VA medical records  (e.g., adjustment disorder or PTSD).  

Then, an opinion should be provided as to whether it is at least as likely as not that any psychiatric disability found on examination or diagnosed in the VA medical records had its onset in service, or is otherwise related to active service.  
      
It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, after ensuring the examination report is adequate and after conducting any additional development that is deemed warranted, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


